June 25, 2015

03-15-00215-CV
TC #C-1-CV-15-000869
Lenny Acevedo v. Federal National Mortgage Association a/k/a Fannie Mae




I have received the notice for the above styled case. As of

today I have not received payment for the court reporter's

record in this case.



Please contact me if you have any further questions.

Thank you,

Amanda Anderson, CSR

Official Court Reporter

County Court at Law No. 2

Travis County, Texas

1000 Guadalupe St., Rm 211

Austin, Texas 78701

512 854-9250

FAX: 512 854-4724